NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10044

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cr-00333-DLR-1
 v.

JOHN ADAM BACHLER,                              MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                    Argued and Submitted November 20, 2020
                               Phoenix, Arizona

Before: BYBEE, MURGUIA, and BADE, Circuit Judges.

      The government appeals the district court’s order suppressing all firearms and

ammunition found in John Bachler’s apartment pursuant to a search warrant issued

by a magistrate judge. Because the parties are familiar with the facts, we do not

recount them here. We review the district court’s suppression order de novo. United

States v. Crews, 502 F.3d 1130, 1135 (9th Cir. 2007). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
18 U.S.C. § 3731, and we reverse.

      The government argues that the warrant to search Bachler’s apartment, which

allowed agents to search for and seize “[f]irearms and ammunition,” was supported

by probable cause and therefore not overbroad under the Fourth Amendment of the

United States Constitution. “A magistrate judge may issue a search warrant if, under

the totality of the circumstances, there is a fair probability that contraband or

evidence of a crime will be found in a particular location.” United States v. Clark,

31 F.3d 831, 834 (9th Cir. 1994). “A magistrate judge’s finding of probable cause

is entitled to great deference and this court will not find a search warrant invalid if

the magistrate judge had a ‘substantial basis’ for concluding that the supporting

affidavit established probable cause.” Crews, 502 F.3d at 1135 (citation omitted).

      Here, federal law prohibited Bachler from possessing any firearm because he

was subject to a domestic-violence protective order. See 18 U.S.C. § 922(g)(8).

Bachler requested an exception from the firearm prohibition in state court, seeking

to repossess a “collection” of “military firearms,” but the state court denied any

exception and warned Bachler that he could not lawfully possess a firearm. Two

days later, Bachler visited the Phoenix Police Department’s Property Management

Bureau, handed a clerk incorrect and unsigned paperwork, and erroneously received

ten firearms. Bachler had also been caught illegally possessing an eleventh firearm

during a traffic stop while subject to the protective order. These facts were


                                          2
adequately explained in a federal agent’s affidavit, and that affidavit was attached to

a warrant application to search Bachler’s apartment and vehicle for “[f]irearms and

ammunition.”

      Relying on the federal agent’s affidavit, a magistrate judge determined that

probable cause existed to search for any and all firearms in Bachler’s apartment, and

we give great deference to that determination, Illinois v. Gates, 462 U.S. 213, 236

(1983) (stating that a magistrate judge’s determination of probable cause should

receive great deference). Considering the circumstances outlined in the federal

agent’s affidavit—including Bachler’s actions to retrieve ten firearms from the

Property Management Bureau despite being repeatedly told that he was a prohibited

possessor and Bachler’s admitted desire to repossess a “collection” of “military

firearms”—the magistrate judge had a substantial basis to find probable cause

existed to search for and seize any and all firearms in Bachler’s apartment.

Accordingly, the “[f]irearms and ammunition” clause in the warrant to search

Bachler’s apartment was not overbroad under the Fourth Amendment. The district

court erred by holding otherwise.1

      REVERSED.




1
 Because the “[f]irearms and ammunition” clause was supported by probable
cause, we need not reach the argument regarding the good-faith exception.

                                          3